Citation Nr: 0107103	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis due to 
an undiagnosed illness.

2.  Entitlement to service connection for sinusitis due to an 
undiagnosed illness.

3.  Entitlement to service connection for a gall bladder 
removal due to an undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome due to an undiagnosed illness.

5.  Entitlement to service connection for lysis of adhesions 
due to an undiagnosed illness.

6.  Entitlement to service connection for sleep problems due 
to an undiagnosed illness.

7.  Entitlement to service connection for pain in multiple 
joints, including the back, due to an undiagnosed illness.

8.  Entitlement to service connection for degenerative joint 
disease due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The appellant served on active duty from August 1986 to 
January 1987 and from November 1990 to May 1991.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices in Nashville, 
Tennessee.

The Board notes that the appellant, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in January 1999, is 
raising claims to reopen previously denied claims of 
entitlement to service connection for cholelithiasis, 
vertigo, headaches and fatigue.  This matter is referred to 
the RO for appropriate action.



REMAND

Applicable law provides that appellate review will be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991).  A substantive 
appeal must be filed within 60 days from the date the RO 
mails the SOC, or within the remainder of the one-year period 
from the date of the notification of the determination, 
whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2000).  

When it is required that a written document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the VA.  
In calculating this five-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305 (2000).

In December 1996, the RO, in part, denied the appellant 
entitlement to service connection for bronchitis, sinusitis, 
a gall bladder removal, irritable bowel syndrome, lysis of 
adhesions, sleep problems, multiple joint pains, and 
degenerative joint disease, all secondary to undiagnosed 
illnesses.  The RO notified the appellant of the decision on 
December 26, 1996.  A NOD as to these issues was received 
from the appellant on December 23, 1997.  On November 3, 
1998, the RO issued a statement of the case (SOC), which 
listed the aforementioned issues on appeal.  On January 19, 
1999, the RO received a VA Form 9 (Appeal to Board of 
Veterans' Appeals) and attachments from the appellant that 
indicated that she was appealing all issues addressed in the 
November 3, 1998 SOC.  In light of these facts, it appears 
that, under 38 C.F.R. § 20.305, the appellant might not have 
filed a timely substantive appeal of the RO's denial of 
entitlement to service connection for the multiple disorders 
noted above.

The Board as a statutory tribunal must ensure that it has 
jurisdiction before addressing the merits of an issue.  Marsh 
v. West, 11 Vet. App. 468, 469 (1998) (citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  However, since 
the record does not show that the appellant has been informed 
that her appeal on the issues of entitlement to service 
connection for bronchitis, sinusitis, a gall bladder removal, 
irritable bowel syndrome, lysis of adhesions, sleep problems, 
pain in multiple joints, including the back, and degenerative 
joint disease, all due to undiagnosed illnesses, might not be 
perfected, she has not had the opportunity to submit evidence 
and argument as to this question.  Accordingly, these issues 
must be remanded to the RO to afford the appellant due 
process of law.  Marsh v. West, 11 Vet. App. 468, 469 (1998); 
Bernard v. Brown, 4 Vet. App. 384, 394-5 (1993).

In addition, in June 1995, the RO, in pertinent part, granted 
the appellant service connection and assigned her a 10 
percent evaluation for a left ankle sprain and denied her 
entitlement to service connection for left hand overuse 
syndrome.  The RO notified the appellant of this decision on 
July 17, 1995.  On July 9, 1996, within a year of the RO's 
decision, the RO received a written statement from the 
appellant that can be construed as a NOD with that portion of 
the RO's June 1995 decision noted above.  To date, the RO has 
not issued a SOC in response to the appellant's NOD.  

The failure to issue a SOC in such a circumstance renders a 
claim procedurally defective and necessitates a Remand.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the appellant 
perfects her appeal in a timely manner.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) ("absent an NOD, an SOC 
and a Form 1-9 [substantive appeal], the BVA was not 
required--indeed, it had no authority--to proceed to a 
decision") (citation omitted).  Appellate consideration of 
the veteran's left ankle and left hand claims is thus 
deferred pending further action by the appellant.

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following development:

1.  The RO should determine whether the 
appellant filed a timely appeal of the 
RO's December 1996 denial of entitlement 
to service connection for bronchitis, 
sinusitis, a gall bladder removal, 
irritable bowel syndrome, lysis of 
adhesions, sleep problems, pain in 
multiple joints, including the back, and 
degenerative joint disease, all due to 
undiagnosed illnesses.  If the RO 
determines that a timely substantive 
appeal was not filed with regard to any 
of these issues, then the appellant and 
her representative should be notified.  
If the appellant protests the RO's 
determination in this regard, then the RO 
should furnish the appellant and her 
representative a SOC pertaining to the 
timeliness issue and advise them of the 
need to file a timely substantive appeal 
on the issues mentioned. 

2.  The RO should also furnish the 
appellant and her representative a SOC 
addressing the issues of entitlement to a 
higher initial evaluation for a left 
ankle sprain and entitlement to service 
connection for left hand overuse 
syndrome, and afford them an opportunity 
to perfect an appeal of the RO's denial 
of these issues by submitting a 
substantive appeal in response thereto.  
The RO should advise the appellant and 
her representative that the claims file 
will not be returned to the Board for 
appellate consideration of these claims 
following the issuance of the SOC unless 
the appellant perfects her appeal.   

The purpose of this REMAND is to afford the appellant due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of this appeal.  
The appellant is free to submit additional argument and 
evidence in support of his appeal; however, she is not 
required to act unless she is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




